Case 2:17-cv-11910-MAG-DRG ECF No. 457-55 filed 10/23/18   PageID.11823   Page 1 of
                                      4




        EXHIBIT 1-53
Case 2:17-cv-11910-MAG-DRG ECF No. 457-55 filed 10/23/18                         PageID.11824         Page 2 of
                                      4


    2/ 154

                                                                (Logo)
     Republic of Iraq
     Ministry of Migration and the
     Displaced
     Minister’s Office

     Template: 1/ 1/ 582
     Date: 07/29/2018


    To: The Ministry of Foreign Affairs - Minister’s Office

    Subject: Forced Return

    Dear Minister,

    We have received information indicating that some countries which host Iraqi nationals intend to
    forcibly return them, particularly, the EU countries and the USA.

    Since this issue contravenes the policy of the State and international law and norms, please ensure
    that all our embassies and consulates in the countries that host Iraqi nationals are ensuring they are
    not subject to deportation or forced return.



    My best regards,

    (Personal Signature)

    Dr. Jassim Mohamed Mohamed Ali

    Minister of Migration and Displaced

    07/26/2018




    Copies sent to:

    - The Ministry of Interior (MOI) – Minister’s Office/ To take the necessary actions to ensure forcibly
    returned nationals are not taken in… With best regards
    - The Ministry of Transport (MOT) – Minister’s Office/ To take the necessary actions to ensure
    forcibly returned nationals are not taken in… With best regards


    Tel: (5370049), Baghdad, Kradat Mariam
    Email: momdminister@outlook.com
Case 2:17-cv-11910-MAG-DRG ECF No. 457-55 filed 10/23/18   PageID.11825   Page 3 of
                                      4
Case 2:17-cv-11910-MAG-DRG ECF No. 457-55 filed 10/23/18   PageID.11826   Page 4 of
                                      4
